Exhibit 10.1

 

LOGO [g23485logo.jpg]    Credit Agreement

This agreement dated as of April 10, 2008 is between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”), whose address is 1201 S.
Milwaukee Avenue, Libertyville, IL 60048, and MATERIAL SCIENCES CORPORATION
(individually, the “Borrower” and if more than one, collectively, the
“Borrowers”), whose address is 2200 E. Pratt Blvd., Elk Grove, IL 60007.

 

1. Credit Facilities.

 

  1.1 Scope. This agreement governs Facility A, and, unless otherwise agreed to
in writing by the Bank and the Borrower or prohibited by any Legal Requirement
(as hereafter defined), governs the Credit Facilities as defined below. Advances
under any Credit Facilities shall be subject to the procedures established from
time to time by the Bank. Any procedures agreed to by the Bank with respect to
obtaining advances, including automatic loan sweeps, shall not vary the terms or
conditions of this agreement or the other Related Documents regarding the Credit
Facilities.

 

  1.2 Facility A (Line of Credit). The Bank has approved a credit facility to
the Borrower in the principal sum not to exceed $4,500,000.00 in the aggregate
at any one time outstanding (“Facility A”). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.

Letter of Credit Sub-Limit. At any time the Borrower is entitled to an advance
under Facility A, the Bank agrees to issue letters of credit (all letters of
credit issued for the account of the Borrower which are outstanding on the date
of the Line of Credit Note and any letter of credit issued under this agreement,
together with any and all amendments, modifications, renewals, extensions,
increases, restatements and rearrangements of and substitutions and replacements
for, any of the foregoing, a “Letter of Credit” or “Letters of Credit”) for the
account of the Borrower in an amount not in excess of the maximum advance that
it would then be entitled to obtain under Facility A, provided that (a) the
aggregate maximum amount which is drawn and remains unreimbursed under all
Letters of Credit plus the aggregate maximum available amount which may be drawn
under all Letters of Credit which are outstanding at any time (the “L/C
Obligations”), shall not exceed $4,500,000.00, (b) the issuance of any Letter of
Credit with an expiration date beyond the maturity date of the Line of Credit
Note shall be subject to the approval of the Bank, (c) any Letter of Credit
shall be a standby or commercial letter of credit and the form of the requested
Letter of Credit shall be satisfactory to the Bank, and (d) the Borrower shall
have executed an application and reimbursement agreement for any Letter of
Credit in a form satisfactory to the Bank. While any Letter of Credit is
outstanding, the maximum amount of advances that may be outstanding under the
Line of Credit. Note shall be automatically reduced by the L/C Obligations. The
Borrower shall pay the Bank a fee for each standby letter of credit that is
issued, calculated at the rate of 1.50% per annum of the original maximum amount
available of such standby Letter of Credit, with the fee being calculated on the
basis of a 360-day year and the actual number of days in the period during which
the standby Letter of Credit will be outstanding; provided, however, that such
fee shall not be less than the Bank’s standard issuance fee for each Letter of
Credit. The Borrower shall pay the Bank a fee for each commercial letter of
credit that is issued, equal to the greater of $500.00 or 1.50% of the original
maximum available amount of such commercial Letter of Credit No credit shall be
given for fees paid due to early termination of any Letter of Credit. The
Borrower shall also pay the Bank’s standard transaction fees with respect to any
transactions occurring on account of any Letter of Credit. Each fee shall be
payable when the related letter of credit is issued, and transaction fees shall
be payable upon completion of the transaction as to which they are charged. All
fees may be debited by the Bank to any deposit account of the Borrower with the
Bank without further authority and, in any event, shall be paid by the Borrower
within ten (10) days following billing. The Bank is authorized, but not
obligated to make an advance under the Line of Credit Note without notice to the
Borrower, to make payment on a drawing under any Letter of Credit. The aggregate
principal amount of advances outstanding at any one time under the Line of
Credit Note (and any and all renewals, modifications, extensions,
rearrangements, restatements thereof and replacements or substitutions therefor)
evidencing Facility A plus the aggregate amount of L/C Obligations outstanding
at any time (the “Aggregate Outstanding Amount”) shall not exceed the maximum
amount of Facility A. If the Aggregate Outstanding Amount still exceeds the
maximum amount of Facility A after the Line of Credit Note balance is reduced to
zero (that is, L/C Obligations exceed the maximum amount of Facility A), the
Borrower shall provide cash collateral to the Bank for the L/C Obligations in an
amount sufficient to eliminate the excess. References in this agreement to the
principal amount outstanding under the Credit Facilities shall include L/C
Obligations.

 

2. Definitions and Interpretations.

 

  2.1 Definitions. As used in this agreement, the following terms have the
following respective meanings:

A. “Affiliate” means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.



--------------------------------------------------------------------------------

B. “Authorizing Documents” means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer’s
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of all Persons (other than the
Bank) executing any Related Document or their representatives to execute and
deliver the Related Documents and perform the Person’s obligations thereunder.

C. “Collateral” means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Liabilities.

D. “Control” as used with respect to any Person, means the power to direct or
cause the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

E. “Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended contemporaneously
with this agreement.

F. “Distributions” means all dividends and other distributions made to any
Equity Owners, other than salary, bonuses, and other compensation for services
expended in the current accounting period.

G. “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

H. “Equity Owner” means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of any Equity Interests.

I. “GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.

J. “Legal Requirement” means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of any
foreign governmental authority, the United States of America, any state thereof,
any political subdivision of any of the foregoing or any agency, department,
commission, board, bureau, court or other tribunal having jurisdiction over the
Bank, any Pledgor or any Obligor or any of its Subsidiaries or their respective
Properties or any agreement by which any of them is bound.

K. “Liabilities” means all indebtedness, liabilities and obligations of every
kind and character of the Borrower to the Bank, whether the obligations,
indebtedness and liabilities are individual, joint and several, contingent or
otherwise, now or hereafter existing, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.

L. “Lien” means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.

M. “Notes” means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.

N. “Obligor” means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities.

 

2



--------------------------------------------------------------------------------

O. “Organizational Documents” means, with respect to any Person, certificates of
existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Bank.

P. “Permitted Investments” means (1) readily marketable direct obligations of
the United States of America or any agency thereof with maturities of one year
or less from the date of acquisition; (2) fully insured (if issued by a bank
other than the Bank) certificates of deposit with maturities of one year or less
from the date of acquisition issued by any commercial bank operating in the
United States of America having capital and surplus in excess of
$500,000,000.00; and (3) commercial paper of a domestic issuer if at the time of
purchase such paper is rated in one of the two highest rating categories of
Standard and Poor’s Corporation or Moody’s Investors Service.

Q. “Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.

R. “Pledgor” means any Person providing Collateral.

S. “Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

T. “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

U. “Related Documents” means this agreement, the Notes, Letters of Credit,
applications for letters of credit, all loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, and any other instrument or document
executed in connection with this agreement or with any of the Liabilities.

V. “Subsidiary” means, as to any particular Person (the “parent”), a Person the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

 

  2.2 Interpretations. Whenever possible, each provision of the Related
Documents shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this agreement cannot be
enforced, the remaining portions of this agreement shall continue in effect. In
the event of any conflict or inconsistency between this agreement and the
provisions of any other Related Documents, the provisions of this agreement
shall control. Use of the term “including” does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank’s consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the Bank’s
determination, consent, approval or satisfaction is required under this
agreement or the other Related Documents or whenever the Bank may at its option
take or refrain from taking any action under this agreement or the other Related
Documents, the decision as to whether or not the Bank makes the determination,
consents, approves, is satisfied or takes or refrains from taking any action,
shall be in the sole and exclusive discretion of the Bank, and the Bank’s
decision shall be final and conclusive.

 

3



--------------------------------------------------------------------------------

3. Conditions Precedent to Extensions of Credit.

 

  3.1 Conditions Precedent to Initial Extension of Credit under each of the
Credit Facilities. Before the first extension of credit governed by this
agreement and any initial advance under any of the Credit Facilities, whether by
disbursement of a loan, issuance of a letter of credit, or otherwise, the
Borrower shall deliver to the Bank, in form and substance satisfactory to the
Bank:

A. Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;

B. Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any other Persons (other than the
Bank) executing the Related Documents in form and substance satisfactory to the
Bank that at a minimum: (i) document the due organization, valid existence and
good standing of the Borrower and every other Person (other than the Bank) that
is a party to this agreement or any other Related Document; (ii) evidence that
each Person (other than the Bank) which is a party to this agreement or any
other Related Document has the power and authority to enter into the
transactions described therein; and (iii) evidence that the Person signing on
behalf of each Person that is a party to the Related Documents (other than the
Bank) is duly authorized to do so; and

C. Liens. The termination, assignment or subordination, as determined by the
Bank, of all Liens on the Collateral in favor of any secured party (other than
the Bank).

 

  3.2 Conditions Precedent to Each Extension of Credit. Before any extension of
credit governed by this agreement, whether by disbursement of a loan, issuance
of a letter of credit or otherwise, the following conditions must be satisfied:

A. Representations. The representations of the Borrower and any other parties,
other than the Bank, in the Related Documents are true on and as of the date of
the request for and funding of the extension of credit;

B. No Event of Default. No default, event of default or event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, has occurred in any provision of this agreement, the Notes or
any other Related Documents and is continuing or would result from the extension
of credit;

C. Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and

D. No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by and does not subject the Bank, any Obligor, or any
Subsidiary of the Borrower to any penalty or onerous condition under, any Legal
Requirement.

 

4. Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:

 

 

4.1

; Insurance. Maintain insurance with financially sound and reputable insurers,
with such insurance and insurers to be satisfactory to the Bank, covering its
Property and business against those casualties and contingencies and in the
types and amounts as are in accordance with sound business and industry
practices, and furnish to the Bank, upon request of the Bank, reports on each
existing insurance policy showing such information as the Bank may reasonably
request.

 

  4.2 Existence. Maintain its existence and business operations as presently in
effect in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank’s request, adequate funds or security has been
pledged or reserved to insure payment.

 

  4.3 Financial Records. Maintain proper books and records of account, in
accordance with GAAP, and consistent with financial statements previously
submitted to the Bank.

 

  4.4

Inspection. Permit the Bank, its agents and designees to: (a) inspect and
photograph its Property, to examine and copy files, books and records, and to
discuss its business, operations, prospects, assets, affairs and financial
condition with the Borrower’s or its Subsidiaries’ officers and accountants, at
times and intervals as the Bank reasonably determines; (b) perform audits or
other inspections of the Collateral, including the records and documents related
to the Collateral; and

 

4



--------------------------------------------------------------------------------

 

(c) confirm with any Person any obligations and liabilities of the Person to the
Borrower or its Subsidiaries. The Borrower will, and will cause its Subsidiaries
to cooperate with any inspection or audit. The Borrower will pay the Bank the
reasonable costs and expenses of any audit or inspection of the Collateral
(including fees and expenses charged internally by the Bank for asset reviews)
promptly after receiving the invoice.

 

  4.5 Financial Reports. Furnish to the Bank whatever information, statements,
books and records the Bank may from time to time reasonably request.

 

  4.6 Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
assets, affairs, prospects or financial condition; (2) the occurrence of any
event which gives rise to the Bank’s option to terminate the Credit Facilities;
(3) the institution of steps by it to withdraw from, or the institution of any
steps to terminate, any employee benefit plan as to which it may have liability;
(4) any reportable event or any prohibited transaction in connection with any
employee benefit plan; (5) any additions to or changes in the locations of its
businesses; and (6) any alleged breach by the Bank of any provision of this
agreement or of any other Related Document.

 

  4.7 Other Agreements. Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between it and any other Person.

 

  4.8 Title to Assets and Property. Maintain good and marketable title to all of
its Properties, and defend them against all claims and demands of all Persons at
any time claiming any interest in them.

 

  4.9 Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any Lien, comply with any
Legal Requirement applicable to the Bank or the Credit Facilities or describe
more fully particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.

 

  4.10 Employee Benefit Plans. Maintain each employee benefit plan as to which
it may have any liability, in compliance with all Legal Requirements.

 

  4.11 Banking Relationship. Establish and maintain its primary banking
depository and disbursement relationship with the Bank.

 

5. Negative Covenants.

 

  5.1 Unless otherwise noted, the financial requirements set forth in this
section will be computed in accordance with GAAP applied on a basis consistent
with financial statements previously submitted by the Borrower to the Bank.

 

  5.2 Without the written consent of the Bank, the Borrower will not and no
Subsidiary of the Borrower will:

A. Distributions. Redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions; provided, however, that if there is no existing
default under this agreement or any other Related Document and to do so will not
cause a default under any of such agreements the Borrower may pay Distributions
to its Equity Owners sufficient in amount to pay their income tax obligations
attributable to the Borrower’s taxable income if the Borrower is a sub S
corporation, limited liability company or partnership.

B. Sale of Equity Interests. Issue, sell or otherwise dispose of its Equity
Interests.

C. Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank,
(3) indebtedness reflected in its latest financial statement furnished to the
Bank prior to execution of this agreement and that is not to be paid with
proceeds of borrowings under the Credit Facilities, and (4) indebtedness
outstanding as of the date hereof that has been disclosed to the Bank in writing
and that is not to be paid with proceeds of borrowings under the Credit
Facilities.

 

5



--------------------------------------------------------------------------------

D. Guaranties. Guarantee or otherwise become or remain secondarily liable on the
undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business.

E. Liens. Create or permit to exist any Lien on any of its Property except:
existing Liens known to and approved by the Bank; Liens to the Bank; Liens
incurred in the ordinary course of business securing current non-delinquent
liabilities for taxes, worker’s compensation, unemployment insurance, social
security and pension liabilities.

F. Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for: (1) any personal, family or household
purpose; or (2) the purpose of “purchasing or carrying any margin stock” within
the meaning of Federal Reserve Board Regulation U. At the Bank’s request, it
will furnish a completed Federal Reserve Board Form U-l.

G. Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged; (2) cease operations,
liquidate, merge, transfer, acquire or consolidate with any other Person, change
its name, dissolve, or sell any assets out of the ordinary course of business;
(3) enter into any arrangement with any Person providing for the leasing by it
of Property which has been sold or transferred by it to such Person; or
(4) change its business organization, the jurisdiction under which its business
organization is formed or organized, or its chief executive office, or any
places of its businesses.

H. Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired.

I. Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this agreement or any of the other Related Documents.

J. Transfer of Ownership. Permit any pledge of any Equity Interest in it or any
sale or other transfer of any Equity Interest in it.

K. Limitation on Loans, Advances to and Investments in Others and Receivables
from Others. Purchase, hold or acquire any Equity Interest or evidence of
indebtedness of, make or permit to exist any loans or advances to, permit to
exist any receivable from, or make or permit to exist any investment or acquire
any interest whatsoever in, any Person, except: (1) extensions of trade credit
to customers in the ordinary course of business on ordinary terms; (2) Permitted
Investments; and (3) loans, advances, investments and receivables existing as of
the date of this agreement that have been disclosed to and approved by the Bank
in writing and that are not to be paid with proceeds of borrowings under the
Credit Facilities.

L. Organizational Documents. Alter, amend or modify any of its Organizational
Documents.

M. Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

N. Subsidiaries. Form, create or acquire any Subsidiary.

 

6. Representations.

 

  6.1

Representations and Warranties by the Borrower. To induce the Bank to enter into
this agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower represents arid warrants as of the date of this
agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Liabilities under the Notes and other Related Documents are paid in
full: (a) its principal residence or chief executive office is at the address
shown above, (b) its name as it appears in this agreement is its exact name as
it appears in its Organizational Documents, (c) the execution and delivery of
this agreement and the other Related Documents to which it is a party, and the
performance of the obligations they impose, do not violate any Legal
Requirement, conflict with any agreement by which it is bound, or require the
consent or approval of any other Person, (d) this agreement and the other
Related Documents have been duly authorized, executed and delivered by all
parties thereto (other than the Bank) and are valid and

 

6



--------------------------------------------------------------------------------

 

binding agreements of those Persons, enforceable according to their terms,
except as may be limited by bankruptcy, insolvency or other laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
(e) all balance sheets, profit and loss statements, and other financial
statements and other information furnished to the Bank, in connection with the
Liabilities are accurate and fairly reflect the financial condition of the
Persons to which they apply on their effective dates, including contingent
liabilities of every type, which financial condition has not changed materially
and adversely since those dates, (f) no litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
is pending or threatened against it, and no other event has occurred which may
in any one case or in the aggregate materially adversely affect it or any of its
Subsidiaries’ financial condition, properties, business, affairs or operations,
other than litigation, claims, or other events, if any, that have been disclosed
to and acknowledged by the Bank in writing, (g) all of its tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being contested by it in good faith and for which adequate reserves
have been provided, (h) it is not an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, (i) it is not a “holding company”, or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended, (j) there are no
defenses or counterclaims, offsets or adverse claims, demands or actions of any
kind, personal or otherwise, that it could assert with respect to this agreement
or the Credit Facilities, (k) it owns, or is licensed to use, all trademarks,
trade names, copyrights, technology; know-how and processes necessary for the
conduct of its business as currently conducted, and (1) the execution and
delivery of this agreement and the other Related Documents to which it is a
party and the performance of the obligations they impose, if the Borrower is
other titan a natural Person (i) are within its powers, (ii) have been duly
authorized by all necessary action of its governing body, and (iii) do not
contravene the terms of its Organizational Documents or other agreement or
document governing its affairs.

 

7. Default/Remedies.

 

  7.1 Events of Default/Acceleration. If any of the following events occurs, the
Notes shall become due immediately, without notice, at the Bank’s option:

A. Any Obligor fails to pay when due any of the Liabilities or any other debt to
any Person, or any amount payable with respect to any of the Liabilities, or
under any Note, any other Related Document, or any agreement or instrument
evidencing other debt to any Person.

B. Any Obligor or any Pledgor: (i) fails to observe or perform or otherwise
violates any other term, covenant, condition or agreement of any of the Related
Documents; (ii) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (iii) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (iv) defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by the Related Documents) and the effect of such default will allow
the creditor to declare the debt due before its stated maturity.

C. In the event (i) there is a default under the terms of any Related Document,
(ii) any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor’s guaranty becomes unenforceable in whole or in part,
(iii) any Obligor fails to perform promptly under its guaranty, or (iv) any
Obligor fails to comply with, or perform under any agreement, now or hereafter
in effect, between the Obligor and the Bank, or any Affiliate of the Bank or
their respective successors and assigns.

D. There is any loss, theft, damage, or destruction of any Collateral not
covered by insurance.

E. Any event occurs that would permit the Pension Benefit Guaranty Corporation
to terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.

F. Any Obligor or any of its Subsidiaries or any Pledgor: (i) becomes insolvent
or unable to pay its debts as they become due; (ii) makes an assignment for the
benefit of creditors; (iii) consents to the appointment of a custodian,
receiver, or trustee for itself or for a substantial part of its Property;
(iv) commences any proceeding under any bankruptcy, reorganization, liquidation,
insolvency or similar laws; (v) conceals or removes any of its Property, with
intent to hinder, delay or defraud any of its creditors; (vi) makes or permits a
transfer of any of its Property, which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law; or (vii) makes a transfer of any of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid.

 

7



--------------------------------------------------------------------------------

G. A custodian, receiver, or trustee is appointed for any Obligor or any of its
Subsidiaries or any Pledgor or for a substantial part of their respective
Property.

H. Any Obligor or any of its Subsidiaries, without the Bank’s written consent:
(i) liquidates or is dissolved; (ii) merges or consolidates with any other
Person; (iii) leases, sells or otherwise conveys a material part of its assets
or business outside the ordinary course of its business; (iv) leases, purchases,
or otherwise acquires a material part of the assets of any other Person, except
in the ordinary course of its business; or (v) agrees to do any of the
foregoing; provided, however, that any Subsidiary of an Obligor may merge or
consolidate with any other Subsidiary of that Obligor, or with the Obligor, so
long as the Obligor is the survivor.

I. Proceedings are commenced under any bankruptcy, reorganization, liquidation,
or similar laws against any Obligor or any of its Subsidiaries or any Pledgor
and remain undismissed for thirty (30) days after commencement; or any Obligor
or any of its Subsidiaries or any Pledgor consents to the commencement of those
proceedings.

J. Any judgment is entered against any Obligor or any of its Subsidiaries, or
any attachment, seizure, sequestration, levy, or garnishment is issued against
any Property of any Obligor or any of its Subsidiaries or of any Pledgor or any
Collateral.

K. Any individual Obligor or Pledgor dies, or a guardian or conservator is
appointed for any individual Obligor or Pledgor or all or any portion of their
respective Property, or the Collateral.

L. Any material adverse change occurs in: (i) the reputation, Property,
financial condition, business, assets, affairs, prospects, liabilities, or
operations of any Obligor or any of its Subsidiaries; (ii) any Obligor’s or
Pledgor’s ability to perform its obligations under the Related Documents; or
(iii) the Collateral.

 

  7.2 Remedies. At any time after the occurrence of a default, the Bank may do
one or more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (d) exercise all rights of setoff that
the Bank may have contractually, by law, in equity or otherwise; and
(e) exercise any and all other rights pursuant to any of the Related Documents,
at law, in equity or otherwise.

A. Generally. The rights of the Bank under this agreement and the other Related
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
Obligor agrees to stand still with regard to the Bank’s enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Bank’s rights to realize on any Collateral.

B. Expenses. To the extent not prohibited by applicable Legal Requirements and
whether or not the transactions contemplated by this agreement are consummated,
the Borrower is liable to the Bank and agrees to pay on demand all reasonable
costs and expenses of every kind incurred (or charged by internal allocation) in
connection with the negotiation, preparation, execution, filing, recording,
modification, supplementing and waiver of the Related Documents, the making,
servicing and collection of the Credit Facilities and the realization on any
Collateral and any other amounts owed under the Related Documents, including
without limitation reasonable attorneys’ fees (including counsel for the Bank
that are employees of the Bank or its Affiliates) and court costs. These costs
and expenses include without limitation any costs or expenses incurred by the
Bank in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any Obligor, Pledgor, or Property of any Obligor, Pledgor, or
Collateral. The obligations of the Borrower under this section shall survive the
termination of this agreement.

C. Bank’s Right of Setoff. The Borrower grants to the Bank a security interest
in the Deposits, and the Bank is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Bank Debt against any and all Liabilities.
This right of setoff may be exercised at any time from time to time after the
occurrence of any default, without prior notice to or demand on the Borrower and
regardless of whether any Liabilities are contingent, unmatured or unliquidated.
In this paragraph: (a) the term “Deposits” means any and all accounts and
deposits of the Borrower (whether general, special, time, demand, provisional or
final) at any time held by the Bank (including all Deposits held jointly with
another, but excluding any IRA or Keogh Deposits, or any trust Deposits in which
a security interest would be prohibited by any Legal Requirement); (b) the term
“Securities and Other Property” means any and all securities and other personal
Property of the Borrower in the custody, possession or control of the Bank,
JPMorgan Chase & Co. or their respective Subsidiaries and Affiliates (other than
Property held by the Bank in a fiduciary capacity); and (c) the term “Bank Debt”
means all indebtedness at any time owing by the Bank, to or for the credit or
account of the Borrower and any claim of the Borrower (whether individual, joint
and several or otherwise) against the Bank now or hereafter existing.

 

8



--------------------------------------------------------------------------------

8. Miscellaneous.

 

  8.1 Notice. Any notices and demands under or related to this agreement shall
be in writing and delivered to the intended party at its address stated in this
agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this agreement, by one of the following means: (a) by hand;
(b) by a nationally recognized overnight courier service; or (c) by certified
mail, postage prepaid, with return receipt requested. Notice shall be deemed
given: (a) upon receipt if delivered by hand; (b) on the Delivery Day after the
day of deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of the change in
the manner provided in this provision.

 

  8.2 No Waiver. No delay on the part of the Bank in the exercise of any right
or remedy waives that right or remedy. No single or partial exercise by the Bank
of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy. The making of an advance during the existence of
any default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 

  8.3 Integration. This agreement, the Notes, and the other Related Documents
embody the entire agreement and understanding between the Borrower and the Bank
and supersede all prior agreements and understandings relating to their subject
matter. If any one or more of the obligations of the Borrower under this
agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this agreement, the Notes and the other Related Documents in any other
jurisdiction.

 

  8.4 Joint and Several Liability. Each party executing this agreement as the
Borrower is individually, jointly and severally liable under this agreement.

 

  8.5 Governing Law and Venue. This agreement shall be governed by and construed
in accordance with the laws of the State of Illinois (without giving effect to
its laws of conflicts). The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under this agreement may be brought by
the Bank in any state or federal court located in the State of Illinois, as the
Bank in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Illinois is not a
convenient forum or the proper venue for any such suit, action or proceeding.

 

  8.6 Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.

 

  8.7 Non-Liability of the Bank. The relationship between the Borrower on one
hand and the Bank on the other hand shall be solely that of borrower and lender.
The Bank shall have no fiduciary responsibilities to the Borrower. The Bank
undertakes no responsibility to the Borrower to review or inform the Borrower of
any matter in connection with any phase of the Borrower’s business or
operations.

 

  8.8

Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the “Indemnified Persons”)
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys’
fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement (“Claims”) to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Liabilities under this agreement or any other Related Documents
or the Collateral, except to the limited extent that the Claims are proximately

 

9



--------------------------------------------------------------------------------

 

caused by the Indemnified Person’s gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.

 

  8.9 Counterparts. This agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.

 

  8.10 Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.

 

  8.11 Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys’ fees (including the
fees of in-house counsel) incurred in connection with the preparation and
execution of this agreement, any amendment, supplement, or modification thereto,
and any other Related Documents.

 

  8.12 Reinstatement. The Borrower agrees that to the extent any payment or
transfer is received by the Bank in connection with the Liabilities, and all or
any part of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid or transferred by
the Bank or paid or transferred over to a trustee, receiver or any other entity,
whether under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a “Preferential Payment”), then this agreement and
the Notes shall continue to be effective or shall be reinstated, as the case may
be, even if all those Liabilities have been paid in full and whether or not the
Bank is in possession of the Notes and whether any of the Notes has been marked,
paid, released or cancelled, or returned to the Borrower and, to the extent of
the payment, repayment or other transfer by the Bank, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. The obligations of the Borrower under this section shall survive the
termination of this agreement.

 

  8.13 Assignments. The Borrower agrees that the Bank may provide any
information or knowledge the Bank may have about the Borrower or about any
matter relating to the Notes or the other Related Documents to JPMorgan Chase &
Co., or any of its Subsidiaries or Affiliates or their successors, or to any one
or more purchasers or potential purchasers of the Notes or the Related
Documents. The Borrower agrees that the Bank may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights and obligations in the Notes to one or more purchasers whether or not
related to the Bank.

 

  8.14 Waivers. Each Obligor waives (a) any right to receive notice of the
following matters before the Bank enforces any of its rights: (i) any demand,
diligence, presentment, dishonor and protest, or (ii) any action that the Bank
takes regarding any Person, any Collateral, or any of the Liabilities, that it
might be entitled to by law or under any other agreement; (b) any right to
require the Bank to proceed against the Borrower, any other Obligor or any
Collateral, or pursue any remedy in the Bank’s power to pursue; (c) any defense
based on any claim that any Obligor’s obligations exceed or are more burdensome
than those of the Borrower; (d) the benefit of any statute of limitations
affecting liability of any Obligor or the enforcement hereof; (e) any defense
arising by reason of any disability or other defense of the Borrower or by
reason of the cessation from any cause whatsoever (other than payment in full)
of the obligation of the Borrower for the Liabilities; and (f) any defense based
on or arising out of any defense that the Borrower may have to the payment or
performance of the Liabilities or any portion thereof. Each Obligor consents to
any extension or postponement of time of its payment without limit as to the
number or period, to any substitution, exchange or release of all or any part of
any Collateral, to the addition of any other party, and to the release or
discharge of, or suspension of any rights and remedies against, any Obligor. The
Bank may waive or delay enforcing any of its rights without losing them. Any
waiver affects only the specific terms and time period stated in the waiver. No
modification or waiver of any provision of the Notes is effective unless it is
in writing and signed by the Person against whom it is being enforced.

 

9. USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask

 

10



--------------------------------------------------------------------------------

for its name, taxpayer identification number, business address, and other
information that will allow the Bank to identify it. The Bank may also ask, if
the Borrower is an individual, to see its driver’s license or other identifying
documents, and if it is not an individual, to see its Organizational Documents
or other identifying documents.

 

10. WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

11. JURY WAIVER. THE BORROWER AND THE BANK HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN.

 

Address(es) for Notices:     Borrower:   2200 E. Pratt Blvd    
MATERIAL SCIENCES CORPORATION   Elk Grove, IL 60007       Attn:  

 

    By:  

/s/ Clifford D. Nastas

                

Clifford D. Nastas

 

CEO

        Printed Name   Title Address for Notices:     By:   /s/ James M.
Froisland   1201 S. Milwaukee Avenue       James M. Froisland   CFO
Libertyville, IL 60048       Printed Name   Title Attn:  

 

    Date Signed:  

 

 

11